DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 3/9/21 arguments (no claim amendments were made) vis-à-vis 35 U.S.C. 103 rejections employing Rolker et al., US 2013/0118350 (published 5/16/13) (“Rolker”) as the primary reference therefor, stating in pertinent part that i) Rolker is drawn toward comprehensive (i.e. exclusive or at least selective/predominant) removal of CO2, rather than selective removal of H2S over CO2 as claimed (this argument coinciding with an assertion on p. 4 of the Remarks that the preambular recitation “for selectively removing hydrogen sulfide from a fluid stream comprising carbon dioxide and hydrogen sulfide” should be given patentable weight), ii) Rolker “gives most preference” to absorbent structures that do not meet the claimed R7 scope (Remarks at p. 5, emphasis applicant’s), and iii) 4-dimethylamino-2,2,6,6-tetramethylpiperidine (referred to by applicants as “DATP” on p. 5 of the Remarks and Fig. 2 of the application, and as “DM-TAD” by Rolker; these acronyms are considered to be equivalent herein) shows higher H2S selectivity compared to Rolker’s preferred absorbent 4-(n-butylamino)-2,2,6,6-tetramethylpiperidine (“butyl-TAD”) (Remarks at p. 5), have been fully considered but are not persuasive.  Regarding i), note that the claim’s preambular recitation should be placed into the body/steps of the claim to augur against the finding that it is a mere statement of intended use and/or the intended result of the claimed method’s positive steps, and, as such, is not accorded patentable weight, as found in the 12/9/20 Office Action and repeated hereinbelow.  See MPEP 2111.02, citing Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”).  Regarding ii), Rolker does not disparage employing its DM-TAD (which is within the claimed scope); merely expressing a preference for other embodiments does not equate to a teaching away from a cited non-preferred See Rolker at, e.g., par. 53, 56; Table 1 (Ex. 13).  Regarding iii), this argument, which is considered to be an assertion of the criticality of employing DATP/DM-TAD, is insufficient to overcome the conclusion of obviousness because Rolker’s above-detailed specific teaching of employing DM-TAD in its method anticipates the portion of the claim for which criticality was asserted.  See MPEP 716.01(b), citing In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (stating that “Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no [requisite] nexus to the merits of the claimed invention.”) (emphasis Examiner’s).  Also, applicant’s cited Fig. 2 data does not compare a sufficient number of test both inside and outside the claimed genus/range of structures to show that employing a structure from the claimed genus/range is critical, since only the DATP/DM-TAD data is within the claimed scope.  See MPEP 716.02(d)II, citing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The rejections are re-asserted as proper.

Claim Interpretation
Claim 8’s recitation “for selectively removing hydrogen sulfide form a fluid stream comprising carbon dioxide and hydrogen sulfide” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  To the extent that the quoted recitation may be viewed as an intended result of performing claim 8’s method, the intended result will reasonably be expected to be met/present by a prior art method that anticipates or renders prima facie obvious claim 8’s positive steps: it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, if the prior art teaches or at least suggests the claim’s positive method steps, it matters not whether the prior art also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 8-11, 14-15, and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rolker et al., US 2013/0118350 (published 5/16/13) (“Rolker”).  Regarding claims 8-11, 14, and 17, Rolker teaches a method comprising contacting a mixed fluid comprising such acid gas species as CO2 and H2S with an absorption medium comprising an aq. absorbent amine such as the tertiary amine 4-(dimethylamino)-2,2,6,6-tetramethylpiperidine (i.e. where R1-4 = -CH3, R5 = NR6R7, and R6-7 = -CH3) to obtain a treated fluid and a laden absorbent.  See Rolker at, e.g., par. 14-15, 20-21, 52, and 56; Table 1 (Ex. 13); clms. 1 and 3-4.  Although Rolker does not teach a specific example where its mixed fluid comprises both H2S and CO2, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given Rolker’s teaching of the appropriateness of applying its method to fluids comprising “one or more” of such acid gas species as H2S and CO2 (see id. at, e.g., par. 15).  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.
Regarding claim 15, as Rolker teaches the appropriateness of including an organic physical solvent in its absorption medium (see Rolker at, e.g., par. 27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so.  MPEP 2143 G.
Regarding claim 18, although Rolker is silent as to the residual CO2 concentration in its treated fluid stream, given the obviousness of employing an H2S-and-CO2-comprising mixed gas as its mixed fluid as detailed above (and thus Rolker’s overall rendering of claim 8 prima facie obvious), the claimed residual CO2 content would reasonably be expected to be met/present upon conducting Rolker’s method upon an H2S-and-CO2-comprising mixed gas- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best.  In other words, since Rolker teaches or at least suggests the claims' positive method steps, it matters not whether Rolker also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  Indeed, as claim 18 may simply be considered a recitation of the intended result of performing claim 8’s method, claim 18’s intended result recitation is reasonably expected to be met/present since Rolker renders claim 8’s method prima facie obvious as detailed above.  See Ex parte Hatch, 155 USPQ 105, 107 (BPAI 1966) (stating that “the process in order to distinguish [from the prior art] must recite something more than an intended result”).
claim 19, Rolker’s laden absorbent is regenerated by one or more of the claimed methods.  See Rolker at, e.g., par. 35 and 52.

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rolker in view of Murai et al., US 2012/0308451 (published 12/6/12) (“Murai”) as illustrated by Cescon et al., US 3,551,331 (1970) (“Cescon”)1. Regarding claim 16, Rolker teaches the appropriateness of employing a corrosion inhibitor with its absorption medium (i.e. to desirably lessen or prevent corrosion of the machinery employed in carrying out its method); doing so would thus have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  MPEP 2143 G.  Although Rolker does not specifically employ H3PO4 for this purpose, this limitation is taught by Murai.
Murai teaches that “an anticorrosive of a phosphoric acid based material” (i.e. H3PO4 or a derivative thereof) may be employed to desirably “prevent a corrosion of the plant [(i.e. industrial)] equipment” when employing piperazine derivatives (of which Rolker’s is an example) for acid gas capture.  See Murai at, e.g., par. 287 and 290-91.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rolker’s overall methodology by selecting H3PO4 (whose pKa is 2.12, see Cescon at Table I) for its corrosion inhibitor as taught by Murai, given Murai’s statement of the appropriateness and effectiveness thereof.  Sinclair & Carroll Co., In re Leshin; MPEP 2144.07.  See also Pfizer v. Apotex; MPEP 2143 E&G.

Conclusion
see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2021.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 11, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: Although Murai is meant to be combined with Rolker, Cescon is not meant to be combined with either reference; Cescon is merely cited to show certain properties of Murai’s H3PO4 despite Murai’s silence thereon.